MINER, Circuit Judge,
with whom MESKILL, PIERCE and ALTIMARI, Circuit Judges, join, concurring in the denial of rehearing in banc:
I of course concur in the Court’s decision to reject the unprecedented proposal for in banc hearing suggested by a prevailing party dissatisfied with certain nondisposi-tive language in the panel majority opinion. I write only to comment on the “expression of views” by which the in banc minority seeks “to allay ... misunderstanding” purportedly created by the panel majority in regard to the limits of permissible fair use and to establish what it perceives to be the proper standards. My comment may be summarized as follows: First, the panel majority opinion is consistent with settled law and leaves no room for misunderstanding. Second, a dissent from a denial of rehearing in banc lacks the authority to dispel misunderstanding in any event. Third, whether or not “this Circuit is committed to the language of the panel opinion,” it surely is not committed to the language of the appended dissenting opinion.
Harper & Row, Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 105 S.Ct. 2218, 85 L.Ed.2d 588 (1985), reversing 723 F.2d 195 (2d Cir.1983), teaches that unpublished, copyrighted material very rarely will be the subject of fair use. It recognizes that the right not to publish is a most important one and that “[t]he right of first publication encompasses not only the choice whether to publish at all, but also the choices of when, where, and in what form first to publish a work.” Id. at 564,105 S.Ct. at 2232. The case at bar did not present one of those rare situations where fair use might be found. The District Judge determined that a “more than negligible” amount of purloined, unpublished and copyrighted material was lifted and that the “amount and substantiality” fair use factor, 17 U.S.C. § 107 (3), therefore favored the plaintiff. The panel majority agreed. The District Judge also found that the first fair use factor, purpose of the use, id. § 107(1), favored the defendant and that the second fair use factor, nature of the copyrighted work, id.
§ 107(2), favored the plaintiff, and the panel majority agreed with these findings as well. Only with respect to the fourth factor, effect of the use upon the potential market, id. § 107(4), did the panel majority disagree with the District Judge, who found that this factor favored the defendant. The disagreement made no difference, however, because the District Court found that Holt & Co. had failed the fair use test.
The dissenting opinion would make a “distinction between copying expression to enliven the copier’s prose and doing so where necessary to report a fact accurately and fairly,” apparently for the purpose of affording special consideration to material used for factual reportage. It observes that the distinction “has never been rejected even as to unpublished writings.” Of course, the distinction never has been recognized as an element in the fair use balance either, and the dissenting opinion *661therefore seems to parse the first fair use factor, purpose of the use, without good reason. What the panel majority opinion says, consonant with settled law, is that in applying the first factor the distinction has no importance. See Salinger v. Random House, Inc., 811 F.2d 90, 97 (2d Cir.) (“we agree with the District Court that the first fair use factor weighs in [the biographer’s] favor, but not that the purpose of his use entitles him to any special consideration”), reh’g denied, 818 F.2d 252 (2d Cir.) (per curiam), cert. denied, 484 U.S. 890, 108 S.Ct. 213, 98 L.Ed.2d 177 (1987). In the case at bar, as in Salinger, the first factor was found to weigh in favor of the publisher because the book was a work of criticism, scholarship or research. If a book falls into one of these categories, assessment of the first fair use factor should be at an end. Moreover, I question whether judges, rather than literary critics, should decide whether literary material is used to enliven a text or demonstrate truth. It is far too easy for one author to use another’s work on the pretext that it is copied for the latter purpose rather than the former.
It is heartening to note that the dissenters “are confident that [the panel majority] has not committed the Circuit to the proposition that the copying of some small amounts of unpublished expression to report facts accurately and fairly can never be fair use.” This confidence is not misplaced, of course, because there is nothing in the panel majority opinion that suggests otherwise! Indeed, the panel majority does not even bar the use of “small amounts of unpublished expression” to enliven the text. A different finding on the “amount and substantiality” fair use factor in the case at bar well might have dictated the same outcome in the case were laches not available as a defense. But that outcome would not have hinged on the distinction between factual reportage and text enlivening. Instructive in this regard is Consumers Union of United States, Inc. v. General Signal Corp., 724 F.2d 1044 (2d Cir.1983), reh’g in banc denied, 730 F.2d 47 (2d Cir.), cert. denied, 469 U.S. 823, 105 S.Ct. 100, 83 L.Ed.2d 45 (1984), cited in the dissenting opinion. The defendants in that case were found to have made “relatively insubstantial use” of published material in using in its advertising an evaluation of its product taken from the well-known Consumer Reports publication. Id. at 1050. Only one phrase was taken for one advertisement; twenty-nine words were taken for another. The key to that decision was not the need for copying in the interest of accuracy but the insubstantiality of the use. Moreover, in light of the reversal by the Supreme Court of our Harper and Row decision, the following in Consumers Union turned out to be an incorrect statement of the law: “Implicit in that decision [our Harper & Row ] is an acknowledgment that, where accurate reporting requires use of verbatim quotations, fair use will be liberally applied. The scope of the doctrine is undoubtedly wider when the information conveyed relates to matters of high public concern.” 724 F.2d at 1050 (emphasis added). It now can be said that fair use is never to be liberally applied to unpublished copyrighted material, even if the work is a matter of such high public concern as the memoirs of President Ford.
As to the remedy that would have been granted in the absence of laches, the panel majority opinion, as noted in the dissenting opinion here, precisely tracks the infelicitous language of Salinger: An infringer who “copies more than minimal amounts of (unpublished) expressive content ... deserves to be enjoined.” 811 F.2d at 96. All now agree that injunction is not the automatic consequence of infringement and that equitable considerations always are germane to the determination of whether an injunction is appropriate. Indeed, the discretionary nature of injunction as a remedy for copyright infringement is apparent in the pertinent statutory provision:
Any court having jurisdiction of a civil action arising under this title may ... grant temporary and final injunctions on such terms as it may deem reasonable to prevent or restrain infringement of a copyright.
17 U.S.C. § 502(a) (emphasis added). The panel majority maintains its view that an injunction would have been a proper reme*662dy in this case except for the controlling issue of laches, but has proposed to amend its opinion at 873 F.2d 576, 584, col. 1, line 4 (2nd Cir.1989) to read as follows: “Since [under ordinary circumstances] the copying of ‘more than minimal amounts’ of unpublished expressive material calls for an injunction barring the unauthorized use, id. at 96, the consequence of the district court’s findings seem obvious.” (bracketed material added to original).